Citation Nr: 0825414	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-28 575	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active military service from June 1973 to 
October 1993.

This appeal arises from an August 2005 rating decision issued 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran suffers from daily migraines; however, there is 
no evidence that his migraines are completely prostrating and 
prolonged in nature so as to cause severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2005 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained the veteran's outpatient treatment records dated 
from 1995 to 2005 and VA medical opinions in March 2005 and 
July 2006.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2007), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

Factual Background and Analysis 

In an October 1995 rating decision, service connection was 
granted for migraine headaches, rated as noncompensably 
disabling, effective April 1995.  In May 1996, the disability 
rating was increased to 10 percent.  In January 2005, the RO 
received the veteran's informal claim seeking an increased 
rating.  The current 30 percent rating was assigned in August 
2005.  

The veteran's migraines are evaluated under the criteria set 
forth at DC 8100.  Under this provision, a 30 percent rating 
is warranted for characteristic prostrating attacks occurring 
on an average of once a month over the past several months.  
Very frequent, completely prostrating and prolonged attacks 
(of migraine headaches) productive of severe economic 
inadaptability warrant a 50 percent disability evaluation.  
38 C.F.R. § 4.124a (2007).

In support of the veteran's claim is a January 2004 
outpatient treatment record which shows an apparent increase 
in migraines that required a change in medication.  

During VA examination in March 2005 the veteran reported 
left-sided bi-frontal headaches with light nausea, 
photophobia, and hyperacousis.  The headaches had become 
longer, more frequent and more severe in that they occurred 
about 2-3 times per month and last about four hours, but were 
usually relieved with medication.  Neurological and cranial 
nerve examination was negative.  The reported having to take 
time from work because of the headaches.  

During VA examination in July 2006, the veteran complained of 
episodic throbbing headaches over the left temporal area, 
occurring three to four times per month and lasting several 
hours with some sound sensitivity.  The headaches were not 
associated with light sensitivity, nausea, vomiting, or 
visual aura.  Medications including Zomig and Fioricet, were 
used to treat these headaches, with some success.  The 
headaches were also made better by closing his eyes or lying 
down for 35-40 minutes.  

Throughout the course of this appeal the veteran has asserted 
that his headaches hamper his employment and that their 
frequency has caused him to miss over 250 hours from work in 
one year.  He submitted a record of his sick leave usage for 
February 2004 to June 2005, however it does not specify the 
reason for the absences.

The criteria for DC 8100 link the ratings for migraine 
headaches to two elements: severity and frequency.  It is not 
sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.  The Board does not question the 
credibility of the veteran in reporting headaches 
approximately three to four times a month, but finds that the 
intensity of the veteran's headaches has not been shown to 
rise to the level of completely prostrating migraines, such 
to warrant assignment of a 50 percent evaluation.  Moreover 
because the record shows that, even with temporary periods of 
incapacity, the veteran has been able to maintain full-time 
employment despite his headaches, there is no evidence that 
the headaches are productive of severe economic 
inadaptability, as is required for a higher rating of 50 
percent.  Therefore, the Board finds that DC 8100 cannot 
serve as a basis for an increased rating.  38 C.F.R. § 
4.124a.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's migraines.  The 
veteran has not identified any specific factors which may be 
considered to be exceptional or unusual with respect to his 
headaches in light of the Rating Schedule, nor has the Board 
found any such factors in the evidentiary record.  The Board 
has taken into consideration the veteran's contentions that 
he is less productive in his employment because his headaches 
interfere with his work and that he has loss significant time 
from work due to incapacitating headaches.  However, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Section 4.1 specifically states:  "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Indeed, during the course of the 
appeal the veteran's disability evaluation was increased to 
30 percent under the Rating Schedule to reflect the degree of 
symptomatology and industrial impairment shown by the 
evidence of record.  

Moreover, there is no evidence that the veteran's headaches 
have required hospitalization at any pertinent time during 
his appeal; rather, his treatment has been on an outpatient 
basis.  In light of the foregoing, the veteran's claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An evaluation in excess of 30 percent for migraine headaches 
is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


